Citation Nr: 1526060	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-18 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for chronic bronchitis.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from June 1960 to October 1961 and April 1963 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.  

The Veteran was afforded an April 2015 hearing before the undersigned.  A hearing transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

An updated VA pulmonary examination is needed, as the Veteran was last afforded a VA respiratory examination in October 2011, and updated VA treatment records suggest that his symptoms have increased.  In this regard, although the Veteran submitted April 2015 pulmonary function test results, they do not contain all necessary information concerning the nature and severity of the condition that is responsive to the pertinent rating criteria.  See 38 C.F.R. § 4.97, Diagnostic Code 6600.  

As this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated since March 2014.  

2.  Then schedule an appropriate VA examination to determine the current severity of his chronic bronchitis.  The claims file and any electronic records must be made available to the examiner for review.  All necessary tests must be conducted.  

After reviewing the claims file, including the relevant medical records and the Veteran's statements, the examiner must provide an accurate and fully descriptive assessment regarding the current severity of the Veteran's chronic bronchitis.  The examiner must report the Veteran's FEV-1; FEV-1/FVC; DLCO (SB); and maximum exercise capacity as measured by oxygen consumption (in ml/kg/min). 

The examiner must also determine whether the Veteran (a) has cor pulmonale; (b) has right ventricular hypertrophy; (c) has pulmonary hypertension (as shown by Echo or cardiac catheterization); (d) has episodes of acute respiratory failure; or (e) requires outpatient oxygen therapy.

A complete rationale for all opinions must be provided.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  

3.  Then readjudicate the claim, and issue a supplemental statement of the case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



